Name: Commission Implementing Regulation (EU) 2017/1263 of 12 July 2017 updating the list of invasive alien species of Union concern established by Implementing Regulation (EU) 2016/1141 pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: environmental policy;  natural environment;  international trade
 Date Published: nan

 13.7.2017 EN Official Journal of the European Union L 182/37 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1263 of 12 July 2017 updating the list of invasive alien species of Union concern established by Implementing Regulation (EU) 2016/1141 pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1143/2014 of the European Parliament and of the Council of 22 October 2014 on the prevention and management of the introduction and spread of invasive alien species (1), and in particular Article 4(1) and (2) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/1141 (2) establishes a list of invasive alien species of Union concern (the Union list), which is to be kept updated as appropriate, in accordance with Article 4(2) of Regulation (EU) No 1143/2014. (2) The Commission has concluded, on the basis of the available evidence and the risk assessments carried out pursuant to Article 5(1) of Regulation (EU) No 1143/2014, that all criteria set out in Article 4(3) of that Regulation are met for the following invasive alien species: Alopochen aegyptiacus Linnaeus, 1766; Alternanthera philoxeroides (Mart.) Griseb.; Asclepias syriaca L.; Elodea nuttallii (Planch.) St. John; Gunnera tinctoria (Molina) Mirbel; Heracleum mantegazzianum Sommier & Levier; Impatiens glandulifera Royle; Microstegium vimineum (Trin.) A. Camus; Myriophyllum heterophyllum Michaux; Nyctereutes procyonoides Gray, 1834; Ondatra zibethicus Linnaeus, 1766; Pennisetum setaceum (Forssk.) Chiov. (3) The Commission has concluded that for all those invasive alien species all elements set out in Article 4(6) of Regulation (EU) No 1143/2014 have been duly considered. (4) Some Member States envisage applying to the Commission for authorizing the continuation of farming Nyctereutes procyonoides Gray, 1834 under Article 9 of Regulation (EU) No 1143/2014 for alleged compelling public interests of a social or economic nature. Against this background, the inclusion of this species on the Union list should be subject to a transition period to allow completing the procedure of Article 9 of that Regulation before the listing of this species takes effect. (5) Since the date of adoption of Implementing Regulation (EU) 2016/1141, the CN codes laid down in Council Regulation (EEC) No 2658/87 (3) have been updated, with the most recent amendments having been laid down in Commission Implementing Regulation (EU) 2016/1821 (4). Implementing Regulation (EU) 2016/1141 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Invasive Alien Species, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) 2016/1141 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 35. (2) Commission Implementing Regulation (EU) 2016/1141 of 13 July 2016 adopting a list of invasive alien species of Union concern pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council (OJ L 189, 14.7.2016, p. 4). (3) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (4) Commission Implementing Regulation (EU) 2016/1821 of 6 October 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 294, 28.10.2016, p. 1). ANNEX The Annex to Commission Implementing Regulation (EU) 2016/1141 is amended as follows: (1) In the table of the list of invasive alien species of Union concern, the following species are inserted in alphabetical order: Species CN codes for live specimens CN codes for parts that can reproduce Categories of associated goods (i) (ii) (iii) (iv) Alopochen aegyptiacus Linnaeus, 1766 ex ex 0106 39 80 ex 0407 19 90 (fertilised eggs for incubation) Alternanthera philoxeroides (Mart.) Griseb. ex ex 0602 90 50 ex 1209 99 99 (seeds) (12) Asclepias syriaca L. ex ex 0602 90 50 ex 1209 99 99 (seeds) (7) Elodea nuttallii (Planch.) St. John ex ex 0602 90 50 ex 1209 99 99 (seeds) Gunnera tinctoria (Molina) Mirbel ex ex 0602 90 50 ex 1209 99 99 (seeds) Heracleum mantegazzianum Sommier & Levier ex ex 0602 90 50 ex 1209 99 99 (seeds) Impatiens glandulifera Royle ex ex 0602 90 50 ex 1209 99 99 (seeds) Microstegium vimineum (Trin.) A. Camus ex ex 0602 90 50 ex 1209 99 99 (seeds) (7), (12) Myriophyllum heterophyllum Michaux ex ex 0602 90 50 ex 1209 99 99 (seeds) Nyctereutes procyonoides Gray, 1834 (*1) ex ex 0106 19 00  Ondatra zibethicus Linnaeus, 1766 ex ex 0106 19 00  Pennisetum setaceum (Forssk.) Chiov. ex ex 0602 90 50 ex 1209 99 99 (seeds) (2) In the notes to the table for column (iv), the following point is added: (12) ex 2309 90: Feeding preparations for birds. (3) In all the Annex, references to CN code 0301 99 18 are replaced by 0301 99 17. (4) In all the Annex, references to CN code 0306 24 80 are replaced by 0306 33 90. (5) In all the Annex, references to CN code 0306 29 10 are replaced by 0306 39 10. (6) In all the Annex, references to CN code 0602 90 49 are replaced by 0602 90 46 or 0602 90 48. (*1) The inclusion of Nyctereutes procyonoides Gray, 1834 shall apply as of 2 February 2019.